UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnams portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/11) Investment objective High current income, with a secondary objective of capital growth when consistent with achieving high current income Net asset value December 31, 2011 Class IA: $6.61 Class IB: $6.56 Total return at net asset value JPMorgan Developed (as of 12/31/11) Class IA shares* Class IB shares† High Yield Index‡ 1 year 1.85% 1.75% 6.59% 5 years 34.03 32.44 46.10 Annualized 6.03 5.78 7.88 10 years 114.52 109.31 141.94 Annualized 7.93 7.67 9.24 Life 498.32 472.87 — Annualized 7.77 7.57 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. ‡ The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality Baa 3.1% Ba 22.3% B 47.8% Caa and below 21.3% Not rated 5.5% Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/11. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Credit qualities are shown as a percentage of net assets as of 12/31/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. Putnam VT High Yield Fund 1 Report from your fund’s manager How would you characterize the environment for the high-yield bond market during the year ended December 31, 2011? Despite significant turbulence caused by various macroeconomic and political developments, high-yield bonds posted reasonably solid performance in 2011. During the first half of the year, high-yield bonds were among the best-performing fixed-income categories, thanks to a generally supportive economic environment, strong corporate fundamentals, and solid demand for high-yield debt. Toward midyear, however, growing unease about a potentially expanding sovereign debt crisis in Europe, Standard & Poor’s downgrade of the U.S. long-term credit rating, and concern about a global economic slowdown created volatility, and investors fled from risk. As a result, high-yield bonds, as well as other asset classes with greater perceived risk, underperformed substantially. The high-yield market posted negative returns in the third quarter as headlines and global economic concerns weighed on investors. Defaults ticked up slightly in September, but still remained well below historical averages for the quarter. In a reversal, the high-yield market posted positive returns during the final quarter of the year. The past three months saw a strong October followed by a weak November and then a strong December. After experiencing no defaults in October, the market had six defaults totaling $9.6 billion in November, the most since November 2009. Defaults trailed back down to $1.6 billion in December, closing out the year with 27 defaults for $21.2 billion and a par-weighted default rate of 1.76%. New issuance totaled $246 billion in 2011, making it the second best on record after 2010’s total of $302 billion. The relatively robust pace of new issuance early in the year weakened in the second half, as market volatility caused a number of issuers to postpone or cancel transactions. High-yield defaults increased slightly during the latter months of the period, but remained below historical averages for the period as a whole. Against this backdrop, the class IA shares of Putnam VT High Yield Fund posted a single-digit gain at net asset value. What factors detracted from the fund’s relative return? The fund trailed its benchmark primarily due to overweight exposures to the mid- and lower-quality tiers of the market. An overweight position in Harry & David, a retailer of gourmet gift baskets, hurt performance as the company filed for Chapter 11 bankruptcy. Additional detractors included Travelport, which provides registration systems and other services to the travel industry; Clearwire, which controls the “rails” on which wireless data ride; and wireless carrier Sprint Nextel. Which holdings helped versus the index? Top individual relative contributors included First Data, a provider of merchant processing services; and telecommunication services companies Windstream and PAETEC. What is your outlook for the high-yield market over the coming months? In the high-yield market specifically, the trauma of the financial crisis of 2008 and 2009, severe as it was, had the beneficial effect of purging the market of many of its least-creditworthy companies. Put differently, the bulk of today’s high-yield issuers are, we believe, stronger for having weathered the recession. Most have better balance sheets, with substantial amounts of cash and sturdier capital structures. In our view, such conservative financial management bodes well for default rates, and we believe that high-yield defaults are likely to remain below the historical average for an extended period. As we move into 2012, sentiment has slightly improved as investors appear to be less worried about sovereign debt issues in Europe and more confident about the trajectory of the U.S. economic recovery. Despite expected market gyrations surrounding the European debt crisis, we believe corporate fundamentals remain reasonably solid. We have a neutral outlook on technicals. The high-yield market remains highly influenced by global macro events, but volatility has fallen sharply and we believe the market has solid fundamentals. Despite a recent surge, we believe defaults should remain below historical averages for some time, while valuations remain at levels that still provide attractive loss-adjusted spreads. Within the portfolio, we intend to bring cash levels higher to manage flows and provide an adequate cushion as market liquidity conditions are poor. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman Boucher and Robert Salvin. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT High Y ield Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2011, to December 31, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/11 for the 6 months ended 12/31/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.74 $4.98 $3.82 $5.09 Ending value (after expenses) $976.40 $976.20 $1,021.42 $1,020.16 Annualized expense ratio† 0.75% 1.00% 0.75% 1.00% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Putnam VT High Yield Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam VT High Yield Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT High Yield Fund (the “fund”) at December 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2012 4 Putnam VT High Y ield Fund The fund’s portfolio 12/31/11 CORPORATE BONDS AND NOTES (85.3%)* Principal amount Value Advertising and marketing services (0.4%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $960,000 $811,200 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 795,000 693,638 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 160,000 169,600 Automotive (1.8%) Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 965,000 875,738 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 700,000 824,250 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 885,000 887,295 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 1,575,000 1,634,063 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 230,000 239,690 General Motors Escrow notes 8 1/4s, 2023 820,000 12,300 Motors Liquidation Co. (Escrow) notes 8 3/8s, 2033 765,000 11,475 Navistar International Corp. sr. notes 8 1/4s, 2021 1,031,000 1,092,860 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 450,000 592,320 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $500,000 535,000 Basic materials (5.7%) AbitibiBowater, Inc. 144A company guaranty sr. notes 10 1/4s, 2018 (Canada) 170,000 187,425 Ardagh Glass Finance PLC sr. sec. unsub. notes Ser. REGS, 9 1/4s, 2016 (Ireland) EUR 240,000 321,793 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $860,000 750,350 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 1,090,000 1,043,675 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,145,000 1,182,213 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 225,000 197,438 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 845,000 910,488 Dynacast International, LLC/Dynacast Finance, Inc. 144A notes 9 1/4s, 2019 230,000 216,775 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 330,000 297,000 Exopack Holding Corp. 144A sr. notes 10s, 2018 390,000 390,000 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec notes 6 3/8s, 2016 (Australia) 120,000 116,400 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 470,000 474,700 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 615,000 621,150 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 830,000 795,137 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 485,000 400,125 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 575,000 539,063 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 645,000 683,700 CORPORATE BONDS AND NOTES (85.3%)* cont. Principal amount Value Basic materials cont. Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 $515,000 $545,900 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 435,000 441,525 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 450,000 433,699 Lyondell Chemical Co. company guaranty notes 11s, 2018 $357,549 390,622 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 1,000,000 1,037,500 Momentive Performance Materials, Inc. notes 9s, 2021 1,325,000 1,007,000 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 260,000 258,700 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,000,000 1,072,500 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 830,000 823,775 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) † F 1,320,000 1 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 290,000 397,395 Pregis Corp. company guaranty FRN 6.572s, 2013 EUR 90,000 113,046 Pregis Corp. company guaranty FRN, series* 6.572s, 2013 EUR 130,000 163,289 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $515,000 491,825 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) 330,000 359,700 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 50,000 65,924 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $560,000 560,000 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 170,000 160,650 Solo Cup Co. company guaranty notes 10 1/2s, 2013 20,000 20,300 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 25,000 27,313 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 1,370,000 1,486,450 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 365,000 373,213 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 460,000 479,550 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 735,000 735,000 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 810,000 818,100 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 505,000 308,050 Broadcasting (2.3%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 440,000 370,700 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 470,000 314,900 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 385,000 288,750 Putnam VT High Yield Fund 5 CORPORATE BONDS AND NOTES (85.3%)* cont. Principal amount Value Broadcasting cont. Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 $925,000 $999,000 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 895,000 794,313 DISH DBS Corp. company guaranty 7 1/8s, 2016 85,000 91,588 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 625,000 706,250 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 1,075,000 1,158,313 Entercom Radio, LLC 144A company guaranty sr. sub. notes 10 1/2s, 2019 735,000 735,000 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 805,000 760,725 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 735,000 753,375 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 735,000 668,850 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 5,000 5,075 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 285,000 323,475 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 755,000 792,750 Building materials (1.8%) Building Materials Corp. 144A sr. notes 7s, 2020 700,000 752,500 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 330,000 346,500 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 290,000 304,500 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 725,000 768,500 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 1,100,000 1,078,000 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 310,000 261,950 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 630,000 596,925 Owens Corning company guaranty sr. unsec. notes 9s, 2019 1,510,000 1,800,675 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 949,000 967,980 Cable television (2.2%) Adelphia Communications Corp. escrow bonds zero %, 2012 80,000 240 Adelphia Communications Corp. escrow bonds zero %, 2012 130,000 390 Adelphia Communications Corp. escrow bonds zero %, 2012 290,000 870 Adelphia Communications Corp. escrow bonds zero %, 2012 755,000 2,265 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 520,000 520,000 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 525,000 543,375 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,315,000 1,456,353 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 250,000 268,125 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 955,000 1,018,259 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 635,000 644,525 CORPORATE BONDS AND NOTES (85.3%)* cont. Principal amount Value Cable television cont. CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 $430,000 $453,650 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 575,000 598,000 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 810,000 858,600 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 450,000 473,625 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 395,000 414,750 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 250,000 257,500 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 205,000 217,556 Videotron Ltee sr. notes 6 7/8s, 2021 (Canada) CAD 485,000 476,093 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) $275,000 308,688 Capital goods (6.1%) Allison Transmission 144A company guaranty 11s, 2015 186,000 196,230 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 1,190,000 1,264,365 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 320,000 313,600 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 420,000 415,800 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 50,000 49,500 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 737,000 799,645 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ 243,717 208,378 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 485,000 616,764 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 250,000 317,920 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $220,000 240,350 Berry Plastics Corp. company guaranty notes FRN 4.421s, 2014 350,000 329,000 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 650,000 653,250 Berry Plastics Corp. notes 9 3/4s, 2021 560,000 558,600 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 300,000 289,500 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 825,000 845,625 Crown Americas, LLC/Crown Americas Capital Corp. III company guaranty sr. unsec. notes 6 1/4s, 2021 165,000 172,425 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 200,000 261,353 Exide Technologies sr. notes 8 5/8s, 2018 $305,000 234,850 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 780,000 797,550 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 1,000,000 1,025,000 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 1,990,000 2,473,289 6 Putnam VT High Y ield Fund CORPORATE BONDS AND NOTES (85.3%)* cont. Principal amount Value Capital goods cont. Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 $235,000 $210,325 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 105,000 114,056 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 1,020,000 981,750 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 510,000 527,850 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 8 3/4s, 2016 445,000 468,363 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 590,000 600,325 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 165,000 156,750 Reynolds Group Issuer, Inc. 144A sr. notes 6 7/8s, 2021 (New Zealand) 170,000 169,150 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 240,000 212,400 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 250,000 261,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 400,000 388,000 Ryerson Holding Corp. sr. disc. notes zero %, 2015 325,000 148,688 Ryerson, Inc. company guaranty sr. notes 12s, 2015 1,100,000 1,111,000 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 600,000 624,000 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 330,000 349,800 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 300,000 307,500 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 365,000 403,325 Terex Corp. sr. unsec. sub. notes 8s, 2017 1,045,000 1,024,100 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 1,235,000 1,278,220 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 670,000 721,925 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 950,000 1,021,250 Coal (2.3%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 570,000 551,475 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 610,000 591,700 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 875,000 894,688 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 760,000 775,200 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 185,000 185,925 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,560,000 1,723,800 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 920,000 1,007,400 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 130,000 131,300 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 310,000 234,050 CORPORATE BONDS AND NOTES (85.3%)* cont. Principal amount Value Coal cont. Peabody Energy Corp. company guaranty 7 3/8s, 2016 $965,000 $1,061,500 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 80,000 84,000 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 1,610,000 1,642,200 Commercial and consumer services (1.6%) ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 335,000 345,050 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 210,000 186,900 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 430,000 438,600 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 1,410,000 1,543,950 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,015,000 997,238 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 645,000 612,750 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 1,245,000 952,425 Travelport, LLC company guaranty 11 7/8s, 2016 495,000 143,550 Travelport, LLC company guaranty 9 7/8s, 2014 190,000 113,050 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 1,015,000 560,788 Consumer (1.1%) Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 360,000 388,800 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 855,000 906,300 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 135,000 170,139 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 $650,000 659,750 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 1,330,000 1,343,300 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 675,000 590,625 Consumer staples (7.3%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 585,000 650,813 Archibald Candy Corp. company guaranty sub. notes 10s, 2012 (In default) † F 172,499 5,520 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 225,000 231,750 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 330,000 341,550 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 775,000 780,813 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 545,000 593,369 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 180,000 176,400 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 470,170 447,837 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 270,000 205,200 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,065,000 1,170,169 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 675,000 734,063 Putnam VT High Yield Fund 7 CORPORATE BONDS AND NOTES (85.3%)* cont. Principal amount Value Consumer staples cont. Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 $900,000 $913,500 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 200,000 213,000 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 660,000 651,750 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 400,000 385,000 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,095,000 1,175,756 Dole Food Co. sr. notes 13 7/8s, 2014 226,000 261,030 Dole Food Co. 144A sr. notes 8s, 2016 195,000 203,288 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 760,000 790,400 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 38,000 38,190 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 295,000 308,275 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 760,000 1,009,756 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $340,000 385,475 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 1,920,000 1,795,200 Landry’s Acquisition Co. 144A company guaranty sec. notes 11 5/8s, 2015 185,000 194,713 Landry’s, Inc. company guaranty sec. notes 11 5/8s, 2015 140,000 147,350 Landry’s, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 325,000 342,063 Libbey Glass, Inc. sr. notes 10s, 2015 450,000 481,500 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 375,000 394,688 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 495,000 507,994 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 985,000 1,009,625 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 895,000 840,181 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 570,000 606,338 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 295,000 325,238 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 410,000 409,488 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,240,000 1,131,500 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 235,000 259,675 Roadhouse Financing, Inc. notes 10 3/4s, 2017 245,000 238,263 Service Corporation International sr. notes 7s, 2019 345,000 363,113 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 560,000 651,000 Spectrum Brands, Inc. sr. notes 9 1/2s, 2018 485,000 530,469 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 821,010 892,848 Spectrum Brands, Inc. 144A company guaranty notes 9 1/2s, 2018 325,000 355,469 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 620,000 623,100 CORPORATE BONDS AND NOTES (85.3%)* cont. Principal amount Value Consumer staples cont. Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 $845,000 $975,975 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 185,000 180,838 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 540,000 565,650 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 1,140,000 1,254,000 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 700,000 707,000 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 450,000 446,625 Energy (oil field) (1.4%) Complete Production Services, Inc. company guaranty 8s, 2016 470,000 488,800 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 5/8s, 2018 800,000 838,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 2,065,000 2,147,600 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 720,000 720,000 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 870,000 940,688 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 155,000 159,650 Entertainment (0.7%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 1,035,000 983,250 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 135,000 146,813 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 365,000 396,938 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 170,000 173,825 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 875,000 938,438 Financials (7.5%) ABN Amro North American Holding Preferred Capital Repackage Trust I 144A jr. sub. bonds FRB 6.523s, Perpetual maturity 1,385,000 943,531 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 450,000 412,875 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 635,000 612,521 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 425,000 435,625 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 430,000 434,300 Ally Financial, Inc. unsec. sub. notes 8s, 2018 475,000 466,688 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 275,000 244,750 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 225,000 202,500 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 725,000 710,500 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 410,000 420,250 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 500,000 576,250 CIT Group, Inc. sr. bonds 7s, 2017 448 448 8 Putnam VT High Y ield Fund CORPORATE BONDS AND NOTES (85.3%)* cont. Principal amount Value Financials cont. CIT Group, Inc. sr. bonds 7s, 2016 $462 $462 CIT Group, Inc. sr. bonds 7s, 2015 477 478 CIT Group, Inc. 144A bonds 7s, 2017 2,141,000 2,138,324 CIT Group, Inc. 144A bonds 7s, 2016 40,000 39,950 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 690,000 714,150 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 425,000 448,375 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 785,000 777,150 Dresdner Funding Trust I 144A bonds 8.151s, 2031 1,030,000 669,500 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 565,000 548,050 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 581,000 656,530 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 1,115,000 691,300 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 895,000 717,604 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 300,000 183,526 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 335,000 332,488 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 1,600,000 1,664,000 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 85,000 78,413 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 200,000 210,250 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 620,000 623,875 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 510,000 453,900 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 120,000 100,800 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 885,000 944,738 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 215,000 197,800 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 670,000 664,975 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 555,000 557,775 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 835,000 778,638 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 430,000 331,100 Regions Bank unsec. sub. notes 7 1/2s, 2018 500,000 495,000 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 585,000 479,700 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 1,515,000 1,060,500 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, perpetual maturity (United Kingdom) 1,915,000 1,316,563 SLM Corp. sr. notes Ser. MTN, 8s, 2020 185,000 186,850 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 1,820,000 1,874,600 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 2,100,000 1,512,000 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 5.85s, 2013 475,000 418,000 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 450,000 432,000 CORPORATE BONDS AND NOTES (85.3%)* cont. Principal amount Value Financials cont. USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.332s, 2014 $215,000 $196,188 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 700,000 713,409 Gaming and lottery (3.3%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 951,000 967,643 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 2,322,000 1,590,570 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2015 230,000 170,775 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,620,000 1,719,225 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 1,355,000 1,266,925 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 635,000 581,025 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 1,445,000 65,025 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 1,975,000 1,678,750 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 225,000 244,688 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 240,000 253,800 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 815,000 806,850 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 880,000 926,200 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 465,000 516,150 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 1,575,000 1,622,250 Health care (6.0%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 655,000 641,900 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 525,000 567,000 Biomet, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 300,000 325,500 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 880,000 893,200 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 395,000 521,249 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 320,000 397,706 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,705,000 1,521,713 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 215,000 220,913 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 645,000 660,319 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 1,195,000 1,275,663 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 670,000 668,325 Endo Pharmaceutical Holdings, Inc. company guaranty sr. unsec. notes 7s, 2019 480,000 511,200 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 840,000 882,000 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 208,000 227,240 HCA, Inc. sr. notes 6 1/2s, 2020 2,590,000 2,680,650 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 740,000 756,650 Putnam VT High Yield Fund 9 CORPORATE BONDS AND NOTES (85.3%)* cont. Principal amount Value Health care cont. Health Management Associates, Inc. sr. notes 6 1/8s, 2016 $865,000 $895,275 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 1,440,000 1,256,400 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 780,000 819,000 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 1,095,000 1,073,100 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 635,000 660,400 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,275,000 1,224,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 174,488 174,052 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 100,000 104,250 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 250,000 285,625 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 655,000 735,238 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 905,000 920,838 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 390,000 389,025 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 130,000 128,375 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 320,000 319,200 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 905,000 903,869 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 32,000 20,000 Homebuilding (1.1%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 685,000 512,038 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 275,000 187,688 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,305,000 1,154,925 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 795,000 787,050 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 545,000 438,725 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 145,000 130,500 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 1,030,000 803,400 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 160,000 152,800 Household furniture and appliances (0.1%) Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 277,000 302,623 Lodging/Tourism (1.2%) CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 ‡‡ 1,155,863 1,191,984 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 947,000 1,036,965 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 1,155,000 1,108,800 CORPORATE BONDS AND NOTES (85.3%)* cont. Principal amount Value Lodging/Tourism cont. MGM Resorts International company guaranty sr. notes 9s, 2020 $175,000 $193,813 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 295,000 272,875 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 390,000 370,500 MGM Resorts International sr. notes 10 3/8s, 2014 155,000 177,088 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 325,000 333,125 Media (0.2%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 210,000 174,300 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 650,000 702,000 Oil and gas (8.9%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 750,000 907,411 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 535,000 605,779 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 365,000 406,205 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 365,000 239,988 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,320,000 1,333,200 Carrizo Oil & Gas, Inc. 144A company guaranty sr. unsec notes 8 5/8s, 2018 195,000 195,975 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 605,000 653,400 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,060,000 1,097,100 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 315,000 318,938 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 320,000 320,000 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 770,000 800,800 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 640,000 617,600 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 855,000 891,338 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 1,625,000 1,775,313 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 155,000 170,888 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 682,000 762,135 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 400,000 416,000 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,755,000 1,658,475 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 220,000 229,900 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 740,000 651,200 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 570,000 532,950 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 1,315,000 1,315,000 10 Putnam VT High Y ield Fund CORPORATE BONDS AND NOTES (85.3%)* cont. Principal amount Value Oil and gas cont. Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 $600,000 $583,500 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 725,000 728,625 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 810,000 839,363 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 1,205,000 1,277,300 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 630,000 644,175 Milagro Oil & Gas company guaranty notes 10 1/2s, 2016 865,000 605,500 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 330,000 353,100 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 265,000 278,899 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 1,120,000 1,132,600 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 140,000 155,750 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,030,000 1,117,550 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,170,000 1,225,575 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 355,000 367,425 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 515,000 584,525 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 340,000 377,400 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 980,000 1,058,400 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 1,360,000 1,366,800 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 690,000 684,825 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 274,000 276,740 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 485,000 518,950 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 390,000 405,600 SM Energy Co. 144A sr. unsec. notes 6 1/2s, 2021 320,000 329,600 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 230,000 230,000 Whiting Petroleum Corp. company guaranty 7s, 2014 685,000 729,525 Williams Cos., Inc. (The) notes 7 3/4s, 2031 435,000 541,114 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 208,000 255,991 WPX Energy, Inc. 144A sr. unsec. notes 6s, 2022 450,000 460,688 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 965,000 969,825 Publishing (0.3%) American Media, Inc. 144A notes 13 1/2s, 2018 116,844 94,644 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 430,000 308,525 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 705,000 615,113 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 220,000 185,350 Regional Bells (0.9%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 375,000 376,406 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 880,000 817,300 CORPORATE BONDS AND NOTES (85.3%)* cont. Principal amount Value Regional Bells cont. Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 $795,000 $813,881 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 550,000 562,375 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 750,000 759,375 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 180,000 180,680 Retail (2.6%) Academy Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 100,000 98,000 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 265,000 278,250 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 1,335,000 856,069 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 640,000 625,600 J Crew Group, Inc. company guaranty sr. unsec. notes 8 1/8s, 2019 200,000 191,000 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 700,000 742,000 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,195,000 1,266,581 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 805,000 766,763 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 825,000 845,625 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 445,000 476,150 QVC Inc. 144A sr. notes 7 1/2s, 2019 535,000 573,788 QVC Inc. 144A sr. notes 7 3/8s, 2020 470,000 501,725 Sears Holdings Corp. company guaranty 6 5/8s, 2018 615,000 467,400 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 195,000 196,950 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 805,000 833,175 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 875,000 957,031 Technology (4.8%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 400,000 415,000 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 830,000 852,825 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 145,000 104,038 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 390,000 351,000 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 1,440,000 1,296,000 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 470,000 455,900 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 1,060,300 821,733 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,020,000 795,600 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 875,000 835,625 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 425,000 459,000 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 285,000 308,513 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 1,240,000 1,078,800 Putnam VT High Yield Fund 11 CORPORATE BONDS AND NOTES (85.3%)* cont. Principal amount Value Technology cont. First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 ‡‡ $854,502 $814,981 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 1,370,000 1,137,100 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 900,000 805,500 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 395,000 371,300 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 702,000 731,835 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 336,000 366,240 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,000,000 1,068,750 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 295,000 311,963 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 150,000 159,750 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 F 648,000 557,280 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 1,105,000 1,204,450 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 485,000 515,919 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 305,000 316,056 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 910,000 935,025 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 970,000 1,023,350 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 280,000 298,900 Telecommunications (7.4%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 355,000 296,425 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 735,000 703,763 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 410,000 392,575 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 310,000 334,800 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 300,000 301,500 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 865,000 869,325 Hughes Satellite System Corp. 144A sr. notes 6 1/2s, 2019 755,000 787,088 Hughes Satellite System Corp. 144A sr. unsec. notes 7 5/8s, 2021 980,000 1,029,000 Equinix, Inc. sr. unsec. notes 7s, 2021 495,000 524,700 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 555,000 561,244 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 3,229,218 3,116,195 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,560,000 1,509,300 CORPORATE BONDS AND NOTES (85.3%)* cont. Principal amount Value Telecommunications cont. Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ $625,000 $603,125 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 790,000 803,825 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 605,000 618,613 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 140,000 137,900 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 1,265,000 1,283,975 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 635,000 581,025 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 405,000 459,675 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 915,000 905,850 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 505,000 545,400 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 925,000 1,017,500 Qwest Corp. notes 6 3/4s, 2021 815,000 887,179 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 607,491 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 585,000 636,188 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 785,000 845,838 Sprint Capital Corp. company guaranty 6 7/8s, 2028 2,095,000 1,495,306 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,975,000 1,770,094 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 545,000 452,350 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 760,000 797,050 Wind Acquisition Finance SA company guaranty sr. sec. notes Ser. REGS, 7 3/8s, 2018 (Netherlands) EUR 410,000 451,418 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) $725,000 659,750 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 750,000 671,250 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy) ‡‡ 245,654 179,942 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 260,000 278,525 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 535,000 579,138 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 260,000 266,500 Telephone (0.5%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 1,380,000 1,207,500 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 455,000 469,788 Textiles (0.3%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 575,000 583,625 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 650,000 706,875 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 15,000 15,600 12 Putnam VT High Y ield Fund CORPORATE BONDS AND NOTES (85.3%)* cont. Principal amount Value Transportation (1.0%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) $1,235,000 $1,197,950 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,095,000 1,127,850 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 1,080,000 1,136,700 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 930,000 395,250 Utilities and power (4.5%) AES Corp. (The) sr. unsec. notes 8s, 2020 380,000 418,000 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 730,000 803,000 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 510,000 549,525 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 705,000 761,400 Calpine Corp. 144A sr. notes 7 1/4s, 2017 1,345,000 1,412,250 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 1,055,000 1,161,793 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 460,000 496,800 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 985,000 1,049,025 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 1,415,000 926,825 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 525,000 383,250 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 220,000 213,400 Edison Mission Energy sr. unsec. notes 7.2s, 2019 550,000 343,750 Edison Mission Energy sr. unsec. notes 7s, 2017 30,000 19,500 El Paso Natural Gas Co. debs. 8 5/8s, 2022 360,000 456,291 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 300,000 315,000 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 160,000 168,800 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,080,000 1,179,900 GenOn Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 215,000 194,575 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 1,285,000 1,304,275 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 197,438 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 170,000 183,600 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 2,290,000 2,232,750 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 480,000 497,354 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 205,000 226,525 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 140,000 160,897 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 910,000 500,500 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ 1,462,529 522,854 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 625,000 530,469 Total corporate bonds and notes (cost $328,382,809) SENIOR LOANS (5.9%)* c Principal amount Value Basic materials (0.1%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 $338,300 $328,151 Broadcasting (0.6%) Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.66s, 2014 360,000 313,650 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.91s, 2016 1,507,649 1,111,053 Univision Communications, Inc. bank term loan FRN 4.51s, 2017 907,542 808,280 Building materials (—%) Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 148,900 144,991 Capital goods (0.1%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 345,000 343,275 Commercial and consumer services (0.1%) Travelport, LLC bank term loan FRN Ser. B, 4.869s, 2015 319,386 263,493 Travelport, LLC bank term loan FRN Ser. S, 4.869s, 2015 100,614 83,007 Consumer cyclicals (1.1%) Caesars Entertainment Corp. bank term loan FRN Ser. B, 9 1/4s, 2017 275,000 260,792 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 1,156,776 1,143,279 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.26s, 2014 378,401 82,933 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.26s, 2014 141,194 30,945 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.26s, 2014 ‡‡ 407,259 346,510 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.26s, 2014 ‡‡ 231,739 197,171 Goodman Global, Inc. bank term loan FRN 9s, 2017 826,364 826,880 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 477,444 476,027 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 615,000 592,578 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) † 676,625 393,570 Consumer staples (0.6%) Claire’s Stores, Inc. bank term loan FRN 3.039s, 2014 882,066 761,058 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 239,400 226,832 Huish Detergents, Inc. bank term loan FRN 4.51s, 2014 245,000 191,406 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 937,650 925,148 Rite Aid Corp. bank term loan FRN Ser. B, 2.028s, 2014 80,341 75,889 Energy (0.6%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 537,800 529,985 Samson Investment Co. bank term loan FRN 8s, 2018 F 1,800,000 1,786,500 Financials (0.6%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 660,000 572,138 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 251,807 250,548 Putnam VT High Yield Fund 13 SENIOR LOANS (5.9%)* c cont. Principal amount Value Financials cont. HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 $449,650 $445,154 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 700,000 675,850 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.898s, 2017 412,749 395,981 Gaming and lottery (0.2%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 279,300 276,682 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3 3/8s, 2015 405,000 351,193 Health care (0.7%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 874,438 864,600 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 694,750 676,223 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 770,000 776,199 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 525,000 522,867 Homebuilding (0.3%) Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 1,210,000 1,208,488 Publishing (0.2%) Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.51s, 2014 755,798 644,002 Retail (0.1%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 232,063 227,324 Utilities and power (0.6%) Dynegy, Inc. bank term loan FRN 9 1/4s, 2016 215,000 217,611 Dynegy, Inc. bank term loan FRN 9 1/4s, 2016 55,000 55,303 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.776s, 2017 3,334,778 2,107,393 Total senior loans (cost $24,719,515) COMMON STOCKS (2.0%)* Shares Value Alpha Natural Resources, Inc. † 9,175 $187,445 Avis Budget Group, Inc. † 23,540 252,349 Bohai Bay Litigation, LLC (Escrow) † F 2,670 8,329 Chesapeake Energy Corp. 14,290 318,524 Cincinnati Bell, Inc. † 225,755 684,038 CIT Group, Inc. † 6,665 232,409 Compton Petroleum Corp. (Canada) † 38,617 164,122 CONSOL Energy, Inc. 10,840 397,828 Deepocean Group (Shell) (acquired 6/9/11, cost $73,240) (Norway) ‡ 25,740 437,580 FelCor Lodging Trust, Inc. † R 59,595 181,765 Fortescue Metals Group, Ltd. (Australia) 64,240 281,448 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 11,984 440,891 General Motors Co. † 26,017 527,365 Harry & David Holdings, Inc. F 925 69,375 Interpublic Group of Companies, Inc. (The) 41,465 403,454 Jarden Corp. 13,085 390,980 COMMON STOCKS (2.0%)* cont. Shares Value LyondellBasell Industries NV Class A (Netherlands) 12,133 $394,201 Newfield Exploration Co. † 8,745 329,949 NII Holdings, Inc. † 17,390 370,407 Quicksilver Resources, Inc. † 31,575 211,868 Spectrum Brands Holdings, Inc. † 22,594 619,076 Stallion Oilfield Holdings, Ltd. 5,032 168,572 Terex Corp. † 15,379 207,770 Trump Entertainment Resorts, Inc. † F 913 3,880 TRW Automotive Holdings Corp. † 5,435 177,181 Vantage Drilling Co. † 260,792 302,519 Vertis Holdings, Inc. † F 2,187 22 Total common stocks (cost $10,728,477) CONVERTIBLE PREFERRED STOCKS (1.5%)* Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 12,347 $668,281 Crown Castle International Corp. $3.125 cum. cv. pfd. 11,043 681,905 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 34,707 667,069 General Motors Co. Ser. B, $2.375 cv. pfd. 17,091 587,503 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. 18,312 937,346 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) † 1,120 560 Lucent Technologies Capital Trust I 7.75% cv. pfd. 679 415,039 MetLife, Inc. $3.75 cv. pfd. 10,405 641,156 Nielsen Holdings NV $3.125 cv. pfd. 8,730 504,703 PPL Corp. $4.75 cv. pfd. 12,650 698,913 Total convertible preferred stocks (cost $7,218,059) CONVERTIBLE BONDS AND NOTES (0.7%)* Principal amount Value Altra Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $366,000 $344,955 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 402,000 576,368 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (0s, 3/1/16) 2026 †† 670,000 494,125 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 420,000 457,275 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 455,000 629,606 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 237,000 306,471 Total convertible bonds and notes (cost $2,540,410) PREFERRED STOCKS (0.4%)* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 774 $554,837 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 47,700 922,518 Total preferred stocks (cost $1,471,856) WARRANTS (—%)*† Expiration date Strike price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $644 General Motors Co. 7/10/19 18.33 5,869 45,896 General Motors Co. 7/10/16 10.00 5,869 68,843 Smurfit Kappa Group PLC 144A (Ireland) F 10/1/13 EUR 0.001 432 13,555 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 192,571 46,217 Total warrants (cost $263,659) 14 Putnam VT High Y ield Fund SHORT-TERM INVESTMENTS (2.3%)* Shares Value Putnam Money Market Liquidity Fund 0.05% e 8,825,493 $8,825,493 Total short-term investments (cost $8,825,493) Total investments (cost $384,150,278) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro Key to holding’s abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes MTN Medium Term Notes MTNI Medium Term Notes Class I Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through December 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $380,476,840. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡ Restricted, excluding 144A securities, as to public resale. The total market value of the restricted security held at the close of the reporting period was $437,580, or 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $28,370 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $8,847,104) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N. A. Canadian Dollar Sell 1/18/12 $255,129 $255,217 $88 Euro Sell 1/18/12 1,060,080 1,105,280 45,200 Barclays Bank PLC Euro Sell 1/18/12 434,129 452,471 18,342 Citibank, N. A. Euro Buy 1/18/12 99,407 103,576 (4,169) Credit Suisse AG Euro Sell 1/18/12 527,193 549,509 22,316 Deutsche Bank AG Euro Sell 1/18/12 1,438,293 1,498,787 60,494 Goldman Sachs International Euro Sell 1/18/12 757,330 789,224 31,894 HSBC Bank USA, National Association Euro Sell 1/18/12 199,720 208,077 8,357 JPMorgan Chase Bank, N. A. Canadian Dollar Sell 1/18/12 266,315 266,646 331 Euro Sell 1/18/12 424,809 442,735 17,926 Royal Bank of Scotland PLC (The) Euro Buy 1/18/12 503,247 529,263 (26,016) State Street Bank and Trust Co. Euro Sell 1/18/12 691,577 720,610 29,033 UBS AG Euro Sell 1/18/12 866,963 903,480 36,517 Putnam VT High Yield Fund 15 FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $8,847,104) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Westpac Banking Corp. Australian Dollar Sell 1/18/12 $444,824 $442,900 $(1,924) Canadian Dollar Buy 1/18/12 53,086 53,167 (81) Euro Sell 1/18/12 504,930 526,162 21,232 Total Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $835,092 $281,448 $— Capital goods 207,770 — — Communication services 1,054,445 — — Consumer cyclicals 1,680,745 — 3,902 Consumer staples 871,425 — 69,375 Energy 1,912,255 606,152 8,329 Financials 232,409 — — Total common stocks Convertible bonds and notes — $2,808,800 — Convertible preferred stocks — 5,802,475 — Corporate bonds and notes — 324,047,812 562,801 Preferred stocks — 1,477,355 — Senior loans — 20,724,459 1,786,500 Warrants 114,739 644 59,772 Short-term investments 8,825,493 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $259,540 $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 16 Putnam VT High Y ield Fund Statement of assets and liabilities 12/31/11 Assets Investment in securities, at value, including (Note 1): Unaffiliated issuers (identified cost $375,324,785) $365,148,704 Affiliated issuers (identified cost $8,825,493) (Notes 1 and 6) 8,825,493 Cash 1,105,244 Dividends, interest and other receivables 7,334,212 Receivable for shares of the fund sold 145,273 Receivable for investments sold 193,547 Receivable for sales of delayed delivery securities (Note 1) 23,940 Unrealized appreciation on forward currency contracts (Note 1) 291,730 Total assets Liabilities Payable for investments purchased 1,786,500 Payable for shares of the fund repurchased 263,277 Payable for compensation of Manager (Note 2) 187,204 Payable for investor servicing fees (Note 2) 30,427 Payable for custodian fees (Note 2) 10,140 Payable for Trustee compensation and expenses (Note 2) 143,278 Payable for administrative services (Note 2) 920 Payable for distribution fees (Note 2) 21,069 Unrealized depreciation on forward currency contracts (Note 1) 32,190 Other accrued expenses 116,298 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $444,584,776 Undistributed net investment income (Note 1) 30,350,940 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (84,532,736) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (9,926,140) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $283,941,623 Number of shares outstanding 42,966,759 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.61 Computation of net asset value Class IB Net assets $96,535,217 Number of shares outstanding 14,720,321 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.56 The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 17 Statement of operations Year ended 12/31/11 Investment income Interest (net of foreign tax of $9,912) (including interest income of $5,745 from investments in affiliated issuers) (Note 6) $34,129,068 Dividends 741,983 Total investment income Expenses Compensation of Manager (Note 2) 2,400,678 Investor servicing fees (Note 2) 420,002 Custodian fees (Note 2) 25,569 Trustee compensation and expenses (Note 2) 32,410 Administrative services (Note 2) 12,423 Distribution fees — Class IB (Note 2) 282,214 Other 228,725 Total expenses Expense reduction (Note 2) (3,028) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 8,021,161 Net realized loss on foreign currency transactions (Note 1) (191,282) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 411,995 Net unrealized depreciation of investments during the year (30,684,000) Net loss on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/11 12/31/10 Increase (decrease) in net assets Operations: Net investment income $31,472,058 $32,924,939 Net realized gain on investments and foreign currency transactions 7,829,879 14,404,344 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (30,272,005) 8,708,101 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (24,690,837) (23,257,119) Class IB (9,095,385) (8,442,002) Decrease from capital share transactions (Note 4) (33,443,712) (13,091,464) Total increase (decrease) in net assets Net assets: Beginning of year 438,676,842 427,430,043 End of year (including undistributed net investment income of $30,350,940 and $32,626,964, respectively) The accompanying notes are an integral part of these financial statements. 18 Putnam VT High Y ield Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/11 .51 (.37) (.56) .74 7.57 57 12/31/10 .53 .38 (.52) .75 7.91 73 12/31/09 .47 1.81 (.64) .73 e 8.29 e 63 12/31/08 .54 (2.33) (.66) .72 e 8.37 e 24 12/31/07 .58 (.33) (.63) .73 e 7.67 e 43 Class IB 12/31/11 .49 (.36) (.54) .99 7.34 57 12/31/10 .51 .37 (.51) 1.00 7.67 73 12/31/09 .46 1.80 (.62) .98 e 8.05 e 63 12/31/08 .52 (2.31) (.64) .97 e 8.11 e 24 12/31/07 .56 (.34) (.61) .98 e 7.42 e 43 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.10% 12/31/08 0.10 12/31/07 0.06 The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 19 Notes to financial statements 12/31/11 Note 1 — Significant accounting policies Putnam VT High Yield Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust, registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks high current income, with a secondary objective of capital growth when consistent with achieving high income, by investing mainly in bonds that are obligations of U.S. companies, are below-investment-grade in quality (some times referred to as “junk bonds”), and have intermediate-to-long-term maturities (three years or longer). The fund may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period January 1, 2011 through December 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to 20 Putnam VT High Y ield Fund economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. E) Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $30,185 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. F) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. G) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. H) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2011, the fund had a capital loss carryover of $84,268,999 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $11,865,538 $— $11,865,538 12/31/12 6,791,658 — 6,791,658 12/31/13 728,766 — 728,766 12/31/14 28,491,807 — 28,491,807 12/31/16 36,391,230 — 36,391,230 12/31/17 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. I) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, the expiration of a capital loss carryover, defaulted bond interest, and interest on payment-in-kind securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $38,140 to increase undistributed net investment income and $8,994,059 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $8,955,919. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Unrealized appreciation $15,182,660 Unrealized depreciation (25,622,477) Net unrealized (10,439,817) Undistributed ordinary income 30,947,514 Capital loss carryforward (84,268,999) Cost for federal income tax purposes $384,414,014 J) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will Putnam VT High Y ield Fund 21 be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. K) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 29.8% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion and 0.485% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,341 under the expense offset arrangements and by $1,687 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $293, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $230,340,204 and $264,740,539, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/11 Year ended 12/31/10 Year ended 12/31/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 3,787,507 $25,726,788 4,707,946 $31,178,357 12,515,180 $82,245,857 3,659,298 $24,701,895 Shares issued in connection with reinvestment of distributions 3,674,232 24,690,837 3,639,612 23,257,119 1,361,585 9,095,385 1,327,359 8,442,002 7,461,739 50,417,625 8,347,558 54,435,476 13,876,765 91,341,242 4,986,657 33,143,897 Shares repurchased (9,423,700) (63,349,032) (10,168,030) (67,376,561) (16,793,809) (111,853,547) (5,065,306) (33,294,276) Net decrease 22 Putnam VT High Y ield Fund Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $291,730 Payables $32,190 Equity contracts Investments 175,155 — — Total — The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants* Forward currency contracts Total Foreign exchange contracts $— $(202,657) $(202,657) Equity contracts 34,981 — 34,981 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants* Forward currency contracts Total Foreign exchange contracts $— $421,194 $421,194 Equity contracts (135,521) — (135,521) Total * For the reporting period, the transaction volume for warrants was minimal. Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $5,745 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $148,105,034 and $149,271,315, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the fund’s financial statements. Note 9 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Putnam VT High Y ield Fund 23 Federal tax information (Unaudited) The fund designated 1.68% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 24 Putnam VT High Y ield Fund Putnam VT High Y ield Fund 25 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Officer, Treasurer and Vice President Compliance Liaison Since 2004 Since 2004 Director of Trustee Relations, Putnam Investments and PutnamManagement Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Judith Cohen (Born 1945) Since 2002 Vice President, Clerk and Assistant Treasurer Chief of Operations, Putnam Investments and Putnam Management Since 1993 Janet C. Smith (Born 1965) Michael Higgins (Born 1976) Vice President, Assistant Treasurer and Principal Accounting Officer Vice President, Senior Associate Treasurer and Assistant Clerk Since 2007 Since 2010 Director of Fund Administration Services, Putnam Investments and Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Putnam Management Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Chief Compliance Officer, Putnam Investments, Putnam Management, Since 2000 and Putnam Retail Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Putnam Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 26 Putnam VT High Y ield Fund This page intentionally left blank. Putnam VT High Yield Fund 2 7 This page intentionally left blank. 28 Putnam VT High Y ield Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP Putnam VT High Yield Fund 29 This report has been prepared for the shareholders H511 of Putnam VT High Yield Fund. 272231 2/12 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
